MEMORANDUM **
Frank DeGrasse appeals from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we remand.
*395On June 11, 2008, this court received notice that DeGrasse has died. Accordingly, this petition is now moot. See Garceau v. Woodford, 399 F.3d 1101 (9th Cir.2005). This case is therefore remanded to the district court with instructions to dismiss the petition.
REMANDED with instructions.

 This disposition is not appropriate for publication and is not precedent except as provid-' ed by 9th Cir. R. 36-3.